ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Zomord Company                               )      ASBCA No. 59065
                                             )
Under Contract No. H92236-07-P-4330          )

APPEARANCES FOR THE APPELLANT:                      Mr. Casier Fahmee
                                                     President
                                                    Mr. Hussien Fuad Albaldaoei
                                                     Manager

APPEARANCES FOR THE GOVERNMENT:                     Col Robert J. Preston II, USAF
                                                     Acting Air Force Chief Trial Attorney
                                                    Capt Eric J. Singley, USAF
                                                    Sarah L. Stanton, Esq.
                                                     Trial Attorneys

           OPINION BY ADMINISTRATIVE JUDGE JAMES ON
     GOVERNMENT'S MOTION TO DISMISS FOR LACK OF JURISDICTION

        This appeal arises from the contracting officer's (CO's) 22 March 2013 decision
that denied the 5 February 2013 claim of Zomord Company (Zomord) for payment of the
$150,144 contract price for 1,088 cubic meters of%-inch gravel. On 29 January 2014,
the government moved to dismiss this appeal for lack of Contract Disputes Act (CDA)
jurisdiction on the grounds that Zomord did not file its claim within six years after such
claim accrued, and did not submit an appeal within 90 days after receipt of the CO's
foregoing decision. Zomord responded to the motion on 19 February 2014.

         STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION

        1. Effective 3 January 2007, CO Cori J. Duford of the "OCF-1 CONTRACTING
OFFICE," Balad, Iraq, awarded to Zomord commercial item Contract No. H92236-07-P-4330
(the contract) for 725 cubic meters (CM3) of%-inch gravel for the price of $100,050.00, to be
delivered 23 days after the date of contract award, i.e., by 26 January 2007, at Shark Base,
Ar Ramadi, Iraq. The contract included, inter alia, the FAR 52.212-4, CONTRACT TERMS AND
CONDITIONS-COMMERCIAL ITEMS (SEP 2005) clause. (Gov't mot., attach. 1 at 1, 4of13,
attach. 4 at 1)

       2. By contract Modification No. POOOl, effective 5 January 2007, the parties
bilaterally modified the contract to increase the gravel quantity by 363 CM 3 to 1,088 CM3
and to increase the contract price from $100,050.00 to $150,144.00, with no change in
the delivery date (gov't mot., attach. 3).

       3. Zomord submitted documents into evidence stating that under the contract it
delivered 440 CM 3 of gravel on 9 January 2007, 400 CM3 of gravel on 13 January 2007
and 248 CM3 of gravel on 18 January 2007 (totaling 1,088 CM3) and on 19 January 2007
it submitted a DD Form 250 invoice for $150,144.00 to OCF-1, which "Tony Bennett" of
"Shark Base, Ar Ramadi, Iraq" signed for acceptance on 20 January 2007 (app. resp.~ 3,
attachs. 1-2).

        4. CO Duford asserts that on 21 January 2007 she sent contract Modification
No. P0002 (Mod. 2) to email address zomordco@yahoo.com (gov't mot., attach 4 (Duford
decl.) at~ 4). The record contains no evidence that Zomord received Mod. 2 on or about
21 January 2007, or prior to respondent's 29 January 2014 motion. 1

       5. Mod. 2 is a Standard Form 30, whose block 13D stated that the authority for the
modification was "FAR Part 12.403(d), FAR [P]art 13.302-4, FAR Clause 52.212-4(1) (m)."
Block 13E stated: "IMPORTANT: Contractor ... is required to sign this document and return
1 copies to the issuing office" and block 14 stated:

               1. This contract is cancelled in its entirety due to contractor
               failure to meet the delivery and pricing terms of the contract.
               This is a Termination for Cause, as a No Cost settlement, in
               accordance with FAR 12.403(c).

               2. No services or delivers [sic] were provided under this contract.

               Block 26 of the SF 1449 is therefore decreased ... from
               $150,144.00 to $0. No payments will be made. The
               Contractor is not entitled to any payments, and the
               Government will not seek any payments from the Contractor.

               3. This is a final decision; you have the right to appeal under
               the Disputes clause.

Zomord did not sign Mod. 2. (Gov't mot., attach. 2 at 1) As in effect on 3 January 2007,
FAR 12.403(d) was entitled "Termination/or the Government's convenience."

1
    FAR 33.211, referenced by FAR 12.403(c)(3)(iv) for terminations of commercial item
       contracts, provided: "(b) The [CO] shall furnish a copy of the decision to the
       contractor by certified mail, return receipt requested, or by any other method that
       provides evidence of receipt. This requirement shall apply to decisions on claims
       initiated by or against the contractor."
                                               2
FAR 13 .302-4, entitled "Termination or cancellation of purchase orders,"
~(a) referred the CO to "FAR 12.403 and 52.212-4(1) or (m) for commercial items";
FAR 52.212-4(1) was entitled "Termination/or the Government's convenience"; and
FAR 52.212-4(m) was entitled "Termination/or cause."

       6. CO Duford's 21January2007 memorandum for record stated, inter alia:

              In the case of 07-P-4330, the vendor failed to
              perform/delivery on three separate occasions. Each time he
              offered some excuse. However, despite repeated
              messages ... advising him how serious we took the
              contract ... he continued to not perform ....

              ...After the third missed delivery I made the decision to not
              prolong the process ....

              ...The USG had not received any material, as such a
              Termination for Cause was issued ....

(Gov't mot., attach. 2 at 2)

      7. The record contains no evidence confirming that CO Duford provided that
21January2007 memorandum to Zomord prior to respondent's jurisdictional motion.
Respondent submitted no other evidence to substantiate the CO's statements about her
messages to Zomord and Zomord's failure to deliver gravel to Ramadi.

        8. Zomord alleges that it never received contract Mod. 2. Zomord's 9 March 2007
email to the OCF-1 CO stated: "[W]e have completed delivery this contract [07-P-4330] and
in attached the invoice." OCF-1 CO "Kelly" wrote to Zomord on 10 March 2007 under the
heading "Contract# 07-P-4330 Ramadi Gravel": "Thank you for delivering the gravel.
Your payment has been sent out, please allow at least 30 days for payment to post."
(App. resp. ~~ 3-4, attachs. 1, 3 at 2)

    9. On 1 May 2012 Zomord submitted an email to U.S. Special Operations
Command (USSOC) CO Paul S. McClain stating:

              This is Zomord Co from Iraq. Our company signed Contract
              # H92236-07-P-4330 for gravel at Camp Ramadi, Iraq. My
              company completed the delivery on this contract and we have
              sent voice for the contracting officer and the contracting
              officer at that time sent me an e-mail told me that this
              payment will be made within 30 days and no payment for this
              date. I was try contact the contracting officer but no response

                                             3
               about this payment. I have contacted SCO [sic] closeout
               contracts about this and some one gave me your POC. Can
               you please check in your files about payment this contract?
               Please help me. Thank you.

Considering Zomord's $150,144 invoice of 19 January 2007, "voice" apparently meant
"invoice." In this context the amount Zomord sought is readily determinable. However,
Zomord's submission had no CDA certification. (App. resp.~ 5, attach. 3 at 1)

        10. The 31January2013 email from USSOC's Jonathan H. Katz 2 to Zomord
stated: "Please see the attached letter in response to your uncertified claim on 12 August
2012" (gov't mot., attach. 7 at 5of6). The appeal record does not include any attached
letter or 12 August 2012 Zomord claim to which Mr. Katz referred.

        11. Zomord's 5 February 2013 email to Mr. Katz stated:

               First of all; I know that my company has performed a service
               for the United States Government represented by the United
               States Army, and I know that since my company has
               performed this service, we have the right to get paid for what
               we did, this is our right as you can see ..

               I was know when I worked with United States Government
               which represents this Great Country, I was know that we will
               not lose even one cent, as long as we have a right, United
               States will give us our right, and I was know that no one ... can
               ban me from taking my rights, and I am still know that..

               From my side I am ready to provide you with all supporting
               documents you may need, such as: schedule of delivery,
               purchase receipts, plate numbers of truck, and e-mail
               correspondent between my company and the customers ..

               I beg you to reconsider your decision, and I beg you to cancel
               the memorandum of rejection .. and I am ready to provide you
               with everything you want and I am sure that you will help me
               in this matter. Thank you [syntax and punctuation in original]

(Gov't mot., attach. 7 at 4-5 of 6) The record does not include the decision or the
memorandum of rejection to which Zomord's final paragraph referred.


2
    The record contains no evidence that Mr. Katz was a CO.
                                              4
       12. Mr. Katz's 5 February 2013 emails told Zomord that it must certify its claim in
accordance with FAR 33.207(a) in order for the government to provide a formal decision
(gov't mot., attach. 7 at 4 of 6). Zomord manager Hussein Fuad signed a certification dated
5 February 2013 using the language in FAR 33.207(c) (Bd. corr. ltr.                                PARTIES' CONTENTIONS

        Respondent argues that this appeal must be dismissed on two grounds:
(1) Zomord' s claim "accrued on 21 January 2007 when the CO notified appellant that
the contract had been terminated," but submitted its 5 February 2013 claim more than six
years after 21January2007, so that claim failed to comply with the CDA statute of
limitations (gov't mot. at 8-11); (2) Zomord received the CO's 22 March 2013 final
decision denying its 5 February 2013 claim on 22 March 2013 and filed its appeal on
6 December 2013, 259 days later than 22 March 2013, thus failing to comply with the
CDA's 90-day appeal requirement in 41 U.S.C. § 7104 (id. at 11-12); and (3) the parties'
email exchanges after 22 June 2013 did not negate the finality and conclusiveness of the
CO's 22 March 2013 decision (id. at 12-15).

        Zomord argues that it submitted its claim on 1 May 2012 within the six-year CDA
statute of limitations (app. resp. at 8). Zomord further argues that it "tried to convince the
[CO] to reconsider his decision" and they were under impression that he would reconsider,
pointing to Zomord's 3 and 6 September 2013 emails to the CO requesting an update on
the payment and the CO's 6 September 2013 reply to Zomord, which stated, "[w]e thought
and were hoping to be able to provide you with an update this week" but it would be the
next week instead. Zomard argues that this shows that the CO "was working on the issue
and he probably will reconsider his final decision [of] 22 March 2013" (id. at 6, 10).

                                        DECISION

                                             I.

        In deciding a motion to dismiss for lack of jurisdiction based on timeliness, we
presume undisputed facts to be true and subject disputed jurisdictional facts to our
fact-finding based upon a review of the record. See Raytheon Missile Systems, ASBCA
No. 58011, 13 BCA if 35,241at173,016.

      We address first movant's argument that Zomord's 6 December 2013 appeal to the
ASBCA was more than 90 days after it received the CO's 22 March 2013 final decision
denying its 5 February 2013 claim, so the Board lacks CDAjurisdiction of this appeal.

      To be considered timely, an appeal from a CO's final decision to an agency board
must be made within 90 days of receipt of the CO's final decision. 41 U.S.C. § 7104(a).
That 90-day period is statutory, and the Board has no discretion to waive it. Cosmic
Construction Co. v. United States, 697 F.2d 1389 (Fed. Cir. 1982).

        However, a CO's decision is not "final" when such decision is reconsidered. The
test for reconsideration of a CO's decision is whether the contractor has presented
evidence showing that it reasonably could have concluded that the CO's decision was

                                              6
being reconsidered. See Royal International Builders Co., ASBCA No. 42637, 92-1
BCA ii 24,684 at 123, 134.

        Reconsideration was found in CP ofBozeman, Inc., dba Maintenance Patrol,
ASBCA No. 58533, 13 BCA ii 35,452 at 173,855 (after CO issued decision, "a litany of
communications ... made it clear [that the contractor] did not consider the 28 July 2011
memorandum [which gave the contractor no notice of its appeal rights] was a final action,
and at best made it confusing as to whether the government did"). Reconsideration also
can occur when a CO's decision properly advises the contractor of its appeal rights, but
their subsequent communications lead the contractor reasonably to consider that such
decision was not final. See Royal International, 92-1 BCA ii 24,684 at 123, 134.

       We have found that the government has not proven that appellant received the
CO's 22 March 2013 decision prior to 22 June 2013 (SOF ii 13). Accordingly, we are
persuaded that Zomord could reasonably have concluded that the CO was reconsidering
his 22 March 2013 decision as early as 22 June 2013 (SOF ii 14). Since finality of the
CO's 22 March 2013 decision was vitiated by his reconsideration of the issues, Zomord's
appeal to this Board on 6 December 2013 (SOF ii 15) was not untimely.

      For the foregoing reasons, we deny respondent's 29 January 2014 motion to
dismiss this appeal as untimely with respect to the CDA's 90-day appeal period.

                                            II.

       The CDA statute of limitations provides: "Each claim by a contractor against the
Federal Government relating to a contract. .. shall be submitted within 6 years after the
accrual of the claim." 41 U.S.C. § 7103(a)(4)(A). As of January 2007, FAR 33.201
provided the following definition:

                   "Accrual of a claim" means the date when all events,
             that fix the alleged liability of either the Government or the
             contractor and permit assertion of the claim, were known or
             should have been known. For liability to be fixed, some
             injury must have occurred. However, monetary damages
             need not have been incurred.

       A contractor claim not submitted within six years after accrual of the claim is
beyond the Board's jurisdiction to adjudicate. See Systems Development Corp. v. McHugh,
658 F.3d 1341, 1345 (Fed. Cir. 2011) (contractor compliance with the six-year statutory
time limit on the presentment of a claim to a CO is a jurisdictional prerequisite for any
subsequent appeal of the CO's decision on that claim); Raytheon, 13 BCA ii 35,241 at
173,016 (we lack jurisdiction over an appeal from an untimely claim). To determine the
date when all events that fix liability and permit assertion of a claim were known or should

                                            7
have been known, one must examine the legal basis of the claim. See Gray Personnel,
Inc., ASBCA No. 54652, 06-2 BCA ir 33,378 at 165,475.

        Zomord's 5 February 2013 certified claim sought payment of the $150,144 contract
price for delivery of 1,088 CM 3 of gravel to Ramadi (SOF irir 11-12). Movant contends
that Zomord's claim accrued on 21 January 2007 when Mod. 2 terminated the contract and
stated that Zomord was "not entitled to any payments" (SOF if 5). 3 Such date of accrual
could be plausible only if Zomord received Mod. 2 on or about 21 January 2007. Zomord
denies that it ever received Mod. 2 and the appeal record has no evidence that Zomord
received it prior to respondent's 29 January 2014 motion (SOF if 4).

        Zomord introduced evidence that on 9-10 March 2007 it exchanged emails with an
OCF-1 CO who thanked Zomord for the gravel delivered and promised payment within at
least 30 days, i.e., about 9 April 2007 (SOF if 8). If one uses 9 April 2007 as the earliest
date Zomord's claim accrued, six years thereafter was 9 April 2013. Thus, Zomord
submitted its 5 February 2013 certified claim more than two months before the CDA
statute of limitations would have expired. Accordingly, we deny respondent's motion to
dismiss on the ground of the CDA statute of limitations.

        The government's motion is denied.

        Dated: 10 June 2014




                                                   of Contract Appeals

(Signatures continued)

3
    Mod. 2 is an ambiguous and confusing document (SOF irir 5, 16). If Mod. 2 was
       thought to be a termination for cause, it was premature because it was issued five
       days before the contract delivery date (SOF irir 2, 4). If intended as a bilateral no
       cost settlement, it is void for lack of Zomord' s signature (SOF ir 5). If it was a
       unilateral convenience termination, it sought to impair Zomord's right under the
       FAR 52.212-4(m) commercial item convenience termination clause to payment of
       the percentage of work performed, which may have been 100% on 18 January
       2007 (SOF if 3). However, resolution of these ambiguities is unnecessary to
       determine when Zomord's claim accrued.
                                                8
I concur                                      I concur




                                              RICHARD SHACKLEFORD
Administrative Judge                          Administrative Judge
Acting Chairman                               Vice Chairman
Armed Services Board                          Armed Services Board
of Contract Appeals                           of Contract Appeals




     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59065, Appeal of Zomord
Company, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          9